Fourth Court of Appeals
                                       San Antonio, Texas

                                             October 31, 2022

                                          No. 04-22-00399-CV

                                      IN RE Richard A. GARCIA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On October 19, 2022, attorney Renée A. Yanta filed a motion to withdraw as counsel of
record for relator Richard A. Garcia. The motion satisfies the requirements of Texas Rule of
Appellate Procedure 6.5. See Tex. R. App. P. 6.5(d). Although the motion states counsel served
real party in interest with a copy of the motion, real party has not objected or otherwise
responded to the motion. Accordingly, we GRANT the motion and ORDER attorney Renée A.
Yanta is withdrawn as counsel for relator Richard A. Garcia. We further ORDER the clerk of
this court to update the court’s records to show attorney Lorien Whyte as lead counsel for relator
Richard A. Garcia.

           It is so ORDERED on October 31, 2022.

                                                                            PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CI-12755, styled Elizabeth J. Ranft-Garcia v. Richard A. Garcia,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr. presiding.